Citation Nr: 0832746	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-38 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
education benefits in the amount of $360.00 plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1988 to December 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Committee on Waivers and Compromises at the  Department of 
Veterans Affairs (VA) Atlanta, Georgia, regional office (RO).  


FINDINGS OF FACT

1.  An overpayment of $360.00 was created when the appellant 
received education benefits which were paid subsequent to his 
last date of attendance in August 2003. 

2.  Recovery of the amount of the overpayment would result in 
hardship on the veteran.  


CONCLUSION OF LAW

A waiver of recovery of an overpayment of educational 
benefits in the amount of $360.00 is warranted.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Many of the facts pertaining to the claim for a waiver of 
overpayment of educational benefits are not in dispute.  The 
veteran first began to receive VA education benefits in 
August 2000.  He was awarded benefits at the full time rate 
for the break between the Summer 2003 and Fall 2003 
semesters.  The school subsequently informed the VA that the 
veteran did not enroll for the Fall 2003 term as he 
transferred to a new school.  This resulted in a retroactive 
termination of benefits during the break which in turn 
created an overpayment in the amount of $360.  

With respect to the issue of whether a waiver of the 
overpayment is warranted under the facts of this case, the 
veteran contends that he is entitled to waiver of overpayment 
of pension benefits because collection of the amount owed 
would cause hardship.   

There cannot be any indication of fraud, misrepresentation, 
or bad faith on the part of the person seeking the waiver.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964(a), 
1.964(a)(2).  The misrepresentation must be more than non-
willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  The 
term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of 
an honest intention to abstain from undertaking unfair 
advantage of the holder and/or the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  After reviewing the record, the Board finds 
that the evidence does not reflect fraud, misrepresentation, 
or bad faith.  Therefore, the request for a waiver may be 
considered.  

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to timely 
report his intention not to enroll in the Fall semester 
contributed to the creation of the debt.  Nevertheless, the 
Board notes that the regulations regarding entitlement to 
educational benefits are confusing to many veterans.  
Therefore, the Board finds that he was only slightly at fault 
in failing to report his change in plans.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the veteran had decided not to re-
enroll for the Fall. 

Of particular significance, the Board also finds that 
collection of the debt would deprive the appellant of basic 
necessities.  The Board bases this conclusion on the a 
Financial Status Report submitted in October 2003.  At that 
time, the veteran asserted that repayment would cause undue 
hardship.  In reviewing the financial status report, the 
Board notes that it appears to be incomplete, as only the 
front half of the report is of record.  That report indicates 
that the veteran's only income consists of Chapter 31 
benefits in the amount of $454.96 per month.  For expenses, 
the veteran reported having rent in the amount of $100 per 
month, as well as other unspecified living expenses of $120 
per month.  Significantly, the veteran did not list any 
expenses for food, utilities, heat, or monthly installment 
contracts or other debts.  He did not repro any 
transportation or medical expenses.  The income which he 
listed would place him blow poverty level.  On this basis, 
the Board finds that repayment would tend to deprive him of 
basic necessities.  

The Board also finds that the recovery of the overpayment 
would tend to nullify the objective for which the benefits 
were intended.  The educational program was intended to aid 
persons with advancing their level of education and training, 
and the appellant 's goal of doing so could be nullified if 
his VA benefits are garnished to satisfy the debt.  
Therefore, recovery of the overpayment would tend to defeat 
the purpose of the VA education benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant has received an overpayment of 
benefits to which he was not entitled under the law.  Waiver 
of the collection of that overpayment would result in unjust 
enrichment to the appellant.

Finally, the Board notes that there is no indication that the 
appellant has changed his position to his detriment based on 
reliance on VA benefits.  He has not reported that he made 
any large purchases or incurred other large debts based on an 
expectation of receiving VA benefits.

In summary, at least some of the elements set forth in 
38 C.F.R. § 1.965 weigh in favor of the veteran's claim for a 
waiver, while others weigh against a waiver.  The Board finds 
that the most significant factor is that recovery of the 
overpayment would result in hardship on the veteran.  
Therefore, the facts and circumstances in this particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  A waiver of recovery of 
an overpayment of educational benefits in the amount of 
$360.00 is warranted.  


ORDER

A waiver of recovery of an overpayment of education benefits 
in the amount of $360.00 is granted.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


